Citation Nr: 1611070	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  12-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for low back strain.

2.  Entitlement to an initial rating in excess of 10 percent right radial fracture of the wrist.



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 2005 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for his service-connected low back strain and radial fracture of the right wrist.

Based upon a review of the record, the Board finds that another VA examination would be helpful in the adjudication of the claims.  The Veteran has not been afforded VA examinations for either service-connected disability since February 2010 evaluations.  Moreover, statements made by the Veteran on his February 2011 Notice of Disagreement and July 2012 VA Form 9 strongly suggest that the record does not accurately reflect the current severity of the Veteran's service-connected low back strain and radial fracture of the right wrist.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected low back strain and radial fracture of the right wrist is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.            § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Then, arrange for an appropriate examination to evaluate the current manifestations and severity of the Veteran's service-connected low back strain, as well as any associated neurological symptoms.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

In addition, the examiner should identify and describe all neurological manifestations of the service-connected low back strain disability and specifically whether the Veteran has neurological impairment in either upper extremity and either lower extremity that is related to his service-connected low back strain disability.  For all neurological disorders associated with the disability, the examiner should report the necessary findings under the rating criteria.

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected low back strain.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In doing so, the examiner's attention is directed to the Veteran's statements made in his February 2011 Notice of Disagreement and July 2010 VA Form 9. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In this regard, it is essential that the examiner carefully explain why and how all conclusions and opinions were reached.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3. Schedule the Veteran for an examination to assess the current manifestations and severity of his service-connected radial fracture of the right wrist.

The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify and describe in detail all manifestations of the Veteran's service-connected radial fracture of the right wrist. 

The examiner should also conduct range of motion testing of the right wrist, specifically noting whether-upon repetitive motion of the Veteran's wrist-there is objective evidence of pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination associated with the right wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the wrist is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Additionally, the examiner should identify any neurological pathology related to the Veteran's service-connected radial fracture of the right wrist, and fully describe the extent and severity of those symptoms, including a statement of: (1) which nerves are involved, (2) whether neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating) is present, (3) whether neuralgia (characterized usually by a dull and intermittent pain) is present, and (4) whether there is any complete or incomplete paralysis.  If incomplete paralysis is present, the examiner should also indicate whether the functional impairment resulting from the incomplete paralysis is mild, moderate, moderately severe, or severe.  

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected radial fracture of the right wrist.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In doing so, the examiner's attention is directed to the Veteran's statements made in his February 2011 Notice of Disagreement and July 2010 VA Form 9. 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In this regard, it is essential that the examiner carefully explain why and how all conclusions and opinions were reached.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




